Citation Nr: 0325339	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  98-18 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected right knee disorder, currently evaluated as 
noncompensably disabling. 

2.  Entitlement to an increased disability rating for a 
service-connected respiratory disorder, currently evaluated 
as 30 percent disabling.

3.  Entitlement to an increased disability rating for a 
service-connected psychiatric disorder, currently evaluated 
as 30 percent disabling. 

4.  Entitlement to an increased disability rating for a 
service-connected back disorder, currently evaluated as 
noncompensably disabling. 
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

Procedural history

The veteran served on active duty from August 1989 to 
December 1997. 

The veteran was granted service connection for the 
disabilities listed above in a June 1998 rating decision.  At 
that time, he was awarded a 30 percent disability rating for 
the psychiatric disorder and noncompensable ratings for the 
right knee disorder and for the back disorder.  The veteran 
was also awarded a 10 percent disability rating for a 
respiratory disorder.  The veteran disagreed with the June 
1998 rating decision and initiated this appeal.  The veteran 
perfected an appeal as to the right knee disorder, back 
disorder and psychiatric disorder with the timely submission 
of a substantive appeal (VA Form 9) in October 1998.  As will 
be discussed in more detail below, the veteran did not 
perfect an appeal as to the respiratory disorder.

The issues of the entitlement to increased disability ratings 
for the service-connected back disorder and psychiatric 
disorder will be addressed in the remand portion of this 
decision.



Issues not on appeal

In a July 2002 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a 
cardiovascular disorder and for bone spurs of the feet.  
To the Board's knowledge, the veteran did not appeal those 
issues and accordingly they will not be addressed in this 
decision.  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
(SOC) has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2002).  


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
complaints of pain and stiffness.  Objective clinical 
findings include range of motion from 0 to 130 degrees and a 
finding of no significant disability associated with the 
right knee.

2.  The veteran failed to submit a timely substantive appeal 
of the RO's June 1998 assignment of a 10 percent disability 
rating for his service-connected respiratory disorder.


CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for the 
veteran's right knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5260, 5261 (2002).

2.  The claim of entitlement to an increased disability 
rating for a respiratory disorder is dismissed.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected right knee disability, 
respiratory disorder, psychiatric disability and back 
disability.  For reasons which will be expressed in detail 
below, the Board is denying the veteran's claim as to the 
right knee rating on its merits.  The claim as to the 
respiratory disability is being dismissed due to the veterans 
failure to perfect his appeal.  The remaining two issues, 
involving entitlement to increased disability ratings for a 
psychiatric disability and a back disability, are being 
remanded for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 
30, 2001) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court) held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  The 
Board finds that such is the case as to the issue of 
entitlement to an increased disability rating for a 
respiratory disorder.  As explained below, this issue is 
being dismissed due to the veteran's failure to file a timely 
substantive appeal.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2002).  Therefore, based 
on the Court's decision in Manning, the Board concludes that 
that issue is not subject to the provisions of the VCAA.  The 
Board hastens to add, however, that appropriate due process 
has been accorded the veteran as to that matter.  This will 
be explained in greater detail below.   

With the exception noted, the provisions of the VCAA and the 
implementing regulations are otherwise applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the case has proceeded in accordance 
with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the June 
1998 rating decision, by the February 1999 SOC, and by the 
January 2001 supplemental statement of the case (SSOC) of the 
pertinent law and regulations and the need to submit 
additional evidence on his claims.  Moreover, upon receipt of 
the veteran's December 1997 claim for service connection, the 
RO sent the veteran a letter in January 1998, notifying him 
of that it was requesting his service medical records, and 
requesting that he submit any service medical records in his 
possession.

More significantly, a letter was sent to the veteran in April 
2001, with a copy to his representative, which specifically 
referenced the VCAA.  While that letter primarily addressed 
another issue, the veteran was informed by means of the 
letter as to the kind of evidence he should provide and the 
kind of evidence VA would attempt to obtain on his behalf.  
The letter explained that VA would obtain government records 
and would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, etc., but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any such records.  The 
Board notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.
In particular, the RO requested and obtained the veteran's 
service medical records and VA outpatient treatment records.  
The veteran underwent VA examinations in February 1998 and 
April 1999.  The reports of which are of record.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  On his October 1998 VA Form 9, he 
initially indicated that he wanted a Travel Board hearing, 
but crossed through his check mark and initialed the change.  
On the February 1999 VA Form 9, he clearly indicated that he 
did not want a Board hearing.  

In November 1998, the veteran's representative requested a 
local RO hearing.  The veteran was scheduled for a hearing in 
March 1999.  In March 1999, the veteran requested that the 
hearing be postponed.  In January 2001, the RO sent the 
veteran a letter attached to a SSOC, acknowledging the 
request to postpone the hearing and informing him that, if he 
still desired a hearing, he must so notify the RO.  No such 
request was received.  However, the veteran's representative 
made the following statement in the October 2002 VA Form 646, 
"in light of his request for a local hearing, we will 
conduct further argument on the issues on appeal in order to 
justify a higher evaluation."  In June 2003, the Board asked 
the veteran's representative to contact the veteran and 
clarify his wishes with respect to a hearing.  In August 
2003, the veteran's representative responded that it had made 
efforts to contact the veteran via phone and at his last 
known address; however, he could not be reached.  The 
veteran's representative has submitted written argument in 
his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   





CONTINUED ON NEXT PAGE



1.  Entitlement to an increased disability rating for a right 
knee disorder, currently evaluated as noncompensably 
disabling.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation below.



Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2002).



Analysis

The veteran is seeking an increased disability rating for his 
service-connected right knee disorder, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2002).  He essentially contends 
that the disability is more severe than is contemplated by 
the currently assigned rating.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran has been diagnosed with patellofemoral pain 
syndrome.  This disorder is not specifically listed in the 
rating schedule.  When an unlisted condition is encountered 
it will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2002).

In this case, the Board believes that Diagnostic Code 5257 is 
not appropriate given the veteran's reported symptomatology.  
Diagnostic Code 5257, by its own wording, is focused on such 
symptoms as lateral instability and subluxation of the knee.  
No such symptoms have been reported in the veteran's case.  
His primary complaint is pain.  The April 1999 VA examiner 
specifically found that his knee was stable to varus and 
valgus stress.  The anterior cruciate ligament and proximal 
collateral ligament were also found to be stable.  A June 
1999 x-ray was normal.  A June 1999 orthopedic clinic report 
shows negative findings for laxity of the medial collateral, 
lateral collateral, and anterior collateral ligaments.  

In a January 2000 submission, the veteran stated that the 
June 1999 examination showed that the tendon was slipping in 
and out of place along the kneecap.  The Board has reviewed 
the April and June 1999 reports as well as the other medical 
evidence and can identify no such findings.  

Based on the medical evidence of record, therefore, the Board 
finds that Diagnostic Code 5260 and 5260, which consider 
limitation of flexion and extension of the knee, are more 
appropriate, and the Board will evaluate the veteran's right 
knee under those diagnostic codes.  The Board observes in 
passing that this change in diagnostic code is to the 
veteran's potential benefit in two ways.  First, Diagnostic 
Code 5261 has a maximum potential disable rating of 50 
percent, versus 30 percent under Diagnostic Code 5257.  
Second, the DeLuca considerations discussed above are 
applicable to Diagnostic Code 5260 and 5261, but not to 
Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996) [the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 need not be separately considered unless the 
rating criteria are predicated only on limitation of motion].    

Specific schedular criteria

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2002), limitation of flexion of the leg, read as follows: 

30% Flexion limited to 15 degrees;

20% Flexion limited to 30 degrees;

10% Flexion limited to 45 degrees;

0% Flexion limited to 60 degrees.

38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261, 
limitation of extension of the leg, read as follows:

50% Extension limited to 45 degrees;

40% Extension limited to 30 degrees;

30% Extension limited to 20 degrees;

20% Extension limited to 15 degrees;

10% Extension limited to 10 degrees;

0% Extension limited to 5 degrees.

38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

See also 38 C.F.R. § 4.71, Plate II (2002) which reflects 
that normal flexion and extension of a knee is from 0 to 140 
degrees.

Schedular rating

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is not consistent with that enumerated for a 
compensable rating.  

In the April 1999 VA examination, the range of motion of the 
veteran's right knee was measured from 0 degrees to 135 
degrees.  A June 1999 orthopedic clinic evaluation shows 
range of motion of the right knee measured from 0 to 130 
degrees.  

When considered in light of the criteria for range of knee 
motion, such symptomatology warrants a noncompensable rating.  

As described above, to warrant the minimal 10 percent rating, 
the evidence must show range of knee motion limited to 10 
degrees extension or 45 degrees flexion.  Accordingly, the 
requirements for an increased disability rating on the basis 
of range of motion are not satisfied.  

De Luca considerations 

As noted above, the Board must also address the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (2002).  See DeLuca, supra.  The 
veteran complains of pain and stiffness associated with his 
right knee disability.  The veteran reported discomfort in 
his knee with walking and running in his November 1998 notice 
of disagreement.  However, during the April 1999 examination, 
he described an association of that pain with prolonged 
sitting and standing or kneeling, rather than with motion of 
the knee.  

In his February 1999 VA Form 9, the veteran reported that he 
could not kneel for any length of time without extreme pain, 
and that he developed a slight limp after prolonged walking 
or standing.  Objectively, the April 1999 examiner found that 
the veteran was able to ambulate a mile without difficulties 
and walked with a normal heel and toe gait.  With respect to 
weakness, the examiner found no atrophy of the quadriceps.  
The examiner's assessment of the veteran's condition was that 
he appeared to have no significant disability at that time.  

The objective evidence thus does not support the award of 
additional disability due to pain, weakness, incoordination 
or fatigue associated with motion of the veteran's right 
knee.  While there appears to be some subjective pain 
associated with walking, running and kneeling, the Board 
cannot identify evidence of functional limitation.  Indeed, 
the most recent VA examiner identified no significant right 
knee disability.  There is no other medical evidence of 
record which identifies any significant functional 
limitation.  

Accordingly, the Board finds that a higher disability 
evaluation on the basis of additional functional loss due to 
pain under 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

Fenderson considerations 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
right knee disability has changed appreciably during the 
period on appeal.  There appears to have been none of the 
symptoms which would allow for the assignment of a 10 percent 
or higher disability rating at any time during the period of 
time here under consideration.  Based on the record, the 
Board finds that a noncompensable disability rating was 
properly assigned for the entire period from December 16, 
1997.  

Extraschedular rating

In the January 2001 SSOC, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service-connected right knee disorder.  Since this matter has 
been adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  See also 
VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service-connected right knee 
disorder has resulted in marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  There is no evidence of any hospitalization for 
this condition.  There is no evidence of an extraordinary 
clinical picture, such as repeated surgery for the right 
knee.  Indeed, as discussed above no 
Significant functional limitations evidently exist.  The 
Board has been unable to identify any other factor consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected right knee 
disorder does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2002).  Accordingly, an extraschedular 
evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected right knee disorder.  The 
benefit sought on appeal is accordingly denied.

2.  Entitlement to an increased disability rating for a 
service-connected respiratory disorder, currently evaluated 
as 30 percent disabling.

Pertinent law and regulations 

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished. 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2002).

After the statement of the case is provided to the appellant, 
he or she must file a formal appeal within 60 days from the 
date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 
38 C.F.R. § 20.302(b) (2002); see also Rowell v. Principi, 4 
Vet. App. 9, 17 (1993) (where a claimant did not perfect an 
appeal by timely filing a substantive appeal, the RO rating 
decision became final).  By regulation this formal appeal 
must consist of either "a properly completed VA Form 1-9. . . 
or correspondence containing the necessary information."  
Cuevas v. Principi, 3 Vet. App. 542, 546 (1992); 38 C.F.R. § 
20.202 (2002).

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  
The formal appeal permits the appellant to consider the 
reasons for an adverse RO decision, as explained in the 
statement of the case, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO.  
See 38 U.S.C.A. § 7105(d)(3) (West 2002); Roy, 5 Vet. App. at 
555.

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed. While the Board must 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed may be dismissed.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 2002).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2002).

Factual background

The RO granted service connection and assigned a 10 percent 
disability rating for the veteran's respiratory disability in 
a June 1998 rating decision.  He timely filed a notice of 
disagreement as to the assigned disability rating in November 
1998.  [The Board observes that this disagreement was 
presented on a VA form 9, substantive appeal.  However, it 
cannot be considered to have been a substantive appeal as to 
this issue because a statement of the case (SOC) had not been 
issued as to that issue.  See 38 U.S.C.A. § 7105.]  A SOC 
addressing the issue of the veteran's entitlement to an 
increased disability rating was issued by the RO in February 
1999.

A VA Form 9 received in February 1999 specified that the 
appeal was being limited to certain enumerated issues.  
Entitlement to an increased disability rating for a 
respiratory disorder was not among them.  The veteran 
submitted a request for a hearing in March 1999; however, 
this did not mention a respiratory disorder.  

The veteran through his representative submitted a claim for 
an increased disability rating for his respiratory disorder 
in October 1999.  In January 2000, the veteran submitted a VA 
Form 9 which referred to his pulmonary disability.  This was 
evidently accepted by the RO as a substantive appeal as to 
the issue of the veteran's entitlement to an increased 
disability rating for his service-connected respiratory 
disability.  In a January 2001 Supplemental Statement of the 
Case, the RO increased the assigned disability rating to 30 
percent.  The next communication referring to the respiratory 
condition was an October 2002 statement from the veteran's 
local representative in lieu of a VA Form 646. 

Analysis

Timeliness of filing

For reasons explained in greater detail below, the record 
does not reflect that the veteran or his representative filed 
a timely substantive appeal with regard to the issue of 
entitlement to an increased disability rating for a 
respiratory disorder within the required 60 days after the 
issuance of the February 1999 SOC, or within the remainder of 
the one-year period from the date the notification of the RO 
decision was mailed, June 15, 1998.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§  20.202, 20.302.  In the absence of a timely 
filed substantive appeal, the veteran's appeal as to this 
issue must be dismissed.    

The RO issued a substantive appeal as to this issue in 
February 1999.  The next relevant communication from the 
veteran was the claim for an increased rating for the 
respiratory disability in October 1999, followed by a VA Form 
9 in January 2000, which listed the respiratory disorder.  
However, these were untimely, in that they were not submitted 
within 60 days after the February 1999 SOC, or within one 
year after the June 1998 rating decision.

Because the veteran did not timely submit a substantive 
appeal as to the June 1998 rating decision, the Board finds 
it has no jurisdiction over the appeal as to this issue.  The 
appeal as to that issue must, therefore, be dismissed.  See 
38 U.S.C.A. §§ 7105, 7108 (West 2002); see also Roy, 5 Vet. 
App. at 554 and Rowell, 4 Vet. App. at 17 [both observing in 
general that if there is a failure to comply with the law or 
regulations, it is incumbent upon the Board to reject the 
application for review on appeal].

The Board believes that the October 1999 communication from 
the veteran through his representative, although on its face 
a new claim for an increased rating, could be liberally 
interpreted as an appeal of the June 1998 rating decision.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA's 
statutory duty to assist means that VA must liberally read 
all documents or oral testimony submitted to include all 
issues presented].  If so interpreted, it was untimely 
submitted, well over a year after the  June 1998 decision and 
well over 60 days after the SOC was issued.  

If the October 1999 communication is instead, or 
alternatively, read as a new claim for an increased rating 
which was addressed in the January 2001 RO rating decision 
which granted an increased rating of 30 percent, no appeal 
has been perfected as to that decision.  A NOD was not filed 
within one year as required by law.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  The relevant earliest communication 
after the January 2001 SOC was the October 2002 Form 646, 
which was clearly untimely.

Additional considerations

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to an appellant for the 
Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.  More recently, 
VA's General Counsel held that the Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal, and may dismiss an appeal 
in the absence of a timely filed substantive appeal.  Under 
such circumstances, however, the General Counsel indicated 
that the claimant should be first afforded appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness.  See 
VAOPGCPREC 9-99.

In this case, the veteran has been informed of the necessity 
of filing a substantive appeal as to this issue if he wished 
to pursue his appeal.  A February 1999 letter attached to the 
SOC made this requirement amply clear.  In addition, the 
Board sent the veteran a detailed letter, with a copy to his 
accredited representative, in January 2003.  The veteran was 
invited to provide argument as to the matter of the untimely 
filing of a substantive appeal as to the issue of his 
entitlement to an increased rating for the service-connected 
respiratory condition.  The veteran's representative informed 
the Board in August 2003 that he was unable to contact the 
veteran.  
No argument was provided as to this matter.  The Board 
therefore concludes that appropriate due process 
considerations have been adhered to.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  The 
Court decided in Corry v. Derwinski, 3 Vet. App. 231 (1992), 
however, that there is no legal entitlement to an extension 
of time; rather, 38 C.F.R. § 3.109(b) commits the decision to 
the sole discretion of the Secretary.  Specifically, 38 
C.F.R. § 3.109(b) requires that where an extension is 
requested after expiration of a time limit, the required 
action must be taken concurrent with or prior to the filing 
of a request for extension of the time limit, and good cause 
must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner than it was.  In this case, the veteran did 
not request any extension of time for filing a substantive 
appeal, and he has not demonstrated good cause for an 
untimely filing of a substantive appeal as to this issue.

The Board finds that in the absence of a timely filed 
substantive appeal the veteran has not complied with the 
legal requirements for perfecting an appeal.  The Board 
further finds that this case is one in which the law is 
dispositive of the issue and that the issue of entitlement to 
an increased disability rating for a respiratory disorder 
must be dismissed on that basis.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

The claim of entitlement to a compensable rating for a right 
knee disability is denied.

The issue of entitlement to an increased disability rating 
for a respiratory disorder is dismissed. 


REMAND

3.  Entitlement to an increased disability rating for a 
service-connected psychiatric disorder, currently evaluated 
as 30 percent disabling.

4.  Entitlement to an increased disability rating for a 
service-connected back disorder, currently evaluated as 
noncompensably disabling.
 
In May 2001, the RO obtained additional VA medical records 
pertinent to the adjudication of other issues not on appeal.  
The RO issued a rating decision in July 2002 addressing those 
issues.  However, some of the medical evidence obtained by 
the RO is directly pertinent to the claims of entitlement to 
increased disability ratings for the service-connected 
psychiatric and back disabilities.  While some of the 
evidence duplicates evidence already of record, some is 
clearly new.  The RO did not readjudicate those issues in 
light of the new evidence and did not issue an SSOC 
subsequent to its receipt.

The Board cannot consider additional evidence without first 
remanding the case to the AOJ for initial consideration or 
obtaining the appellant's waiver.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).
In an August 2003 communication to the Board, the veteran's 
accredited representative indicated that the veteran could 
not be contacted.

Accordingly, those issues must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should first attempt to locate 
the veteran and ascertain whether he 
wishes to continue his appeal.  If he 
does not, or if his claim is deemed by 
VBA to have been abandoned under 
38 C.F.R. § 3.158, no further action is 
necessary.  

2.  VBA should review the evidence of 
record, including the additional evidence 
obtained since the January 2001 SSOC, and 
readjudicate the veteran's claims of 
entitlement to increased disability 
ratings for service-connected psychiatric 
and back disabilities.  In so doing, VBA 
should accomplish any additional 
development it deems to be necessary.  If 
the claims remain denied, VBA should 
provide the veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 

